Citation Nr: 0301088	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  01-03 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a right shoulder 
disability, currently rated 20 percent disabling.  

(The additional issue of entitlement to service connection 
for a cervical spine disability will be the subject of a 
later decision by the Board.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from May 1976 to December 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Philadelphia. 
Pennsylvania, Regional Office and Insurance Center (RO) of 
the Department of Veterans Affairs (VA).  

The Board is undertaking additional development with 
respect to the claim seeking service connection for a 
cervical spine disability pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide any notice of the development required by 
38 C.F.R. § 20.903.  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.  


FINDINGS OF FACT

1.  All evidence and information necessary for an 
equitable disposition of the issue decided herein have 
been obtained.  

2.  The veteran is right handed and his right shoulder 
disability is primarily manifested by limitation of motion 
which most nearly approximates limitation of motion to 
midway between the side and shoulder level. 


CONCLUSION OF LAW

The criteria for a 30 percent disability rating, but no 
more, for the service-connected right shoulder disability 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5201 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)), were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001)(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002)).  The Board will assume, for the purposes of 
this decision, that the liberalizing provisions of the 
VCAA and the implementing regulations are applicable to 
the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify 
a claimant and the claimant's representative, if any, of 
any information, including any medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claim.  As part of this notice, VA is to 
specifically inform the claimant and the representative, 
if any, of which portion, if any, of the necessary 
evidence must be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  

The record reflects that through the statement of the case 
and supplements thereto, the RO has notified the appellant 
of the evidence and information needed to substantiate his 
claim, the information he should provide to enable the RO 
to obtain evidence on his behalf, the assistance that VA 
would provide to obtain evidence and information on his 
behalf, and the evidence that the veteran should submit if 
did not desire the RO to obtain the evidence on his 
behalf.  Therefore, the Board is satisfied that the RO has 
complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Moreover, the veteran has been afforded appropriate VA 
examinations of his right shoulder disability.  VA and 
private treatment records have also been associated with 
the record.  Neither the veteran nor his representative 
has identified any additional evidence or information 
which could be obtained to substantiate the claim.  The 
Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that 
the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 
(2002) and Schafrath v. Derwinski, 1Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining 
to the history of the service-connected disability.  The 
Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an 
exposition of remote histories and findings pertaining to 
this disability, except as noted below.  

The Rating Schedule provides that limitation of shoulder 
motion at shoulder level (90 degrees) will be rated 
20 percent disabling on both the major and minor sides.  A 
limitation of shoulder motion to midway between the side 
and shoulder level (45 degrees) will be rated 20 percent 
disabling on the minor side, and 30 percent disabling on 
the major side.  Finally, a limitation of shoulder motion 
to 25 degrees from the side will be rated 30 percent 
disabling on the minor side, and 40 percent disabling on 
the major side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2002) are 
for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The basis of disability evaluation is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to the absence 
or deformity of structures or other pathology, or it may 
be due to pain, supported by adequate pathology and 
evidenced by the visible behavior in undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed 
to more or less than normal movement, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  38 C.F.R. 
§ 4.45.  

While serving in the military in 1977, the appellant was 
treated for a dislocation of the right shoulder which 
spontaneously resolved.  No surgery has ever been 
performed on the right shoulder, and the last reported 
instance of right shoulder dislocation was in 1982.  
Service connection has been established for the residuals 
of a dislocation of the right shoulder with separation of 
the right acromioclavicular joint, currently rated 
20 percent disabling.  

On the three most recent VA examinations of the appellant 
in June 1998, June 2000, and June 2001, the appellant has 
demonstrated forward flexion and abduction of the right 
(major side) shoulder to a maximum of between 70 degrees 
and 100 degrees (passively).  These figures are most 
consistent with the 20 percent schedular rating currently 
assigned under Diagnostic Code 5201 of the Rating 
Schedule.  However, the VA examiner has also commented 
that the appellant manifests severe pain, some muscle 
atrophy, stiffness, fatigue and lack of endurance in the 
right shoulder, although without evidence of inflammatory 
arthritis, instability, locking, swelling or redness.  The 
examiner has also stated that the appellant manifests a 
severe degree of functional limitation of the right 
shoulder due to his service-connected disability.  With 
consideration of the factors set forth at 38 C.F.R. 
§§ 4.40 and 4.45 and in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Board has concluded that a 30 percent 
schedular rating is warranted in this case.  However, the 
appellant does not currently manifest the symptoms 
required for a higher rating than 30 percent.  

Other Applicable Provisions

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
or not they have been raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
Board has found no section that provides a basis upon 
which to assign a higher disability evaluation for the 
disability at issue.  

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that 
the schedular evaluation is inadequate to evaluate the 
impairment of the appellant's earning capacity due to the 
disability at issue.  The veteran has not required 
frequent hospitalization for this disability and the 
manifestations of this disability are not in excess of 
those contemplated by the schedular criteria.  Therefore, 
referral of this case for extra-schedular consideration is 
not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to a 30 percent rating, but no more, for the 
service-connected right shoulder disability is granted, 
subject to the criteria applicable to the payment of 
monetary benefits.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

